Title: Enclosure: Peter Colt to John Chester, 21 July 1791
From: Colt, Peter
To: Chester, John



Hartford July 21. 1791
Dear Sir

The conversation which I had with you some days past on the subject of the Secretarys Letter respecting our manufactures, has given occasion the imperfect History of that Business which accompanies this. I shall leave it to your judgment to make such use of it in your correspondence with the Secretary as you may deem proper—or wholly to suppress it; I am not possessd of sufficient documents on which to ground any details or calculations as to the amount of the products of our different Manufactures or their annual value, a very superficial History of them is all I can pretend to, & this I trust you will find to be the Case with other Gentlemen to whom you may apply for information on this Subject. I have only to subjoin the Names of those persons most likely to give you information respecting this Business in the different parts of the State.
Mr. Josiah Burr of New Haven is the Manager of the Linen manufacture, & is a person of good information. Mr. Robert Walker of Stratford will probably be best able to inform you of the present Situation & Extent of the Duck Manufacture established in that Town. James Davenport Esq of that at Stamford, Mr. Saml Richards that at Farmington, Chaney Whitelsey Esq that at Middletown, Mr. W. Hubbard that at Colchester, Mr. Job. Tabor that at N London, Mr. Daniel L. Coit that at Norwich, Coll. J. Trumbull that at Lebanon & Maj Daniel Putnam of Brooklyne that at Killingsly & its neighbourhood. If it should be judged necessary, I believe I can procure you an accurate return of the Wool purchased & worked up into Cloth & the quantity of each kind manufactured at Hartford since the Commencement of the Business.
I am dear Sir   with very sincere regard   your most obedient hume servant
P. Colt
Colo Jno Chester.
July 1791
A succinct account of the Manufactures carried on in the State of Connecticutt.
The Manufactures of this State naturally present themselv to our view under the following Heads; Those carried on in Families merely for the consumption of those Families; Those carried on in like manner for the purpose of barter or sale; & those carried on by Tradesmen, Single persons, or Companies for supplying the wants of others; or for the general purposes of merchandise, or Commerce.
Those which come under the first description, & which are purely domestic, are the most extensive & important; there being Scarcely a Family in the State either so rich or so poor as not to be concerned therein. These domestic Manufactures are of Linen, of Cotton & of Wool, in their various modifications. Out of those raw materials are made an abundance of Linen, Cotton, Woolen & woosted Hose, worn by all ranks of people; so as greatly to lessen the Importation, particularly of the more ordinary kinds, notwithstanding our increased population & wealth has greatly increased the consumption of those articles. Next to those Branches may be reckoned those of tow cloth, coarse Linens, Linen & Cotton for Shirting & Sheating, table Linen, checked & Striped Linens, and Bedticks; also coarse fustians & Jeenes for mens wear, & white Dimity for the Women. The manufactures of Wool are of various kinds of Cloth for Servants and the ordinary wear of the whole class of our Farmers & most of those who follow any of the usual Trades or labourous occupations. This branch of domestic manufactures is extending itself very fast, both as it respects the Quantity & Quality of the Goods. A great proportion of our most substantial Farmers and mechanicks appear dressed on Sundays and holy days in the manufactures of their Wives & daughters; & this is becoming every day more reputable. We may add to the foregoing list thread, both white & colourd, Lace & fringe for various purposes, and of late sewing Silk.
There is manufactured also large parcels of allmost all the denominations afore recited for the purpose of barter, or sale to the merchants, who export them out of the State—within these few years attempts have been made to extend our manufactures, & for improving the fabricks. This has been attempted either by single persons or by companies, with various success. Of this discription is the Linen manufacture established at New-Haven, from whence large parcels of coarse Linens have been Shiped to the Southern States & to the West Indies. The same kind of manufacture has more recently been established at Middletown and New-London; the Stock at all those places being raised by Subscription, & managed by an Ajent for the benefit of the adventurers. To these may be added the manufacture of Cottons set up by merchants at Glastenbury & Lebanon, on rather a small Scale; & that at Norwich on a more extensive plan, backed with a larger capital. At Farmington there is a small manufacture of checks, both Cotton & Linen, of Bedticks, and of Fustians & Jeenes. The Same person has made some attemps in the Woosted and Woolen Branches, but his Stock is too limited to make much progress. At Stamford is a similar manufacture. All these are carried on by Single persons or merchants trading in Company; and their Stock is generally small. To these may be added the manufacture of Duck in Stratford (which however is principally confined to Families) & that established at Colchester, on the plan of those at Boston. That is both warp & woof are spun, not on wheels, but drawn out in the same Manner as the Yarns for Riggin are in Rope walks.
At Killingly there is a small Manufacture of Woolens begun under the care of a Mr. Kundall, who has received Some encouragement from Goverment, I believe he has only made coarse cloths & Coatings; & those only narrow. I believe neither his capital or knowledge of this Business will justify our expecting much from this attempt, untill he connects himself with persons of more information, & who shall be possessed of the Means of carrying their projects into effect.
I have purposly omited mentioning the Woolen Manufacture which has been established, or rather attempted, at Hartford, as being on the most extensive plan, & which has the fairest Prospect of Succeeding. This Manufacture commenced about three years agone, with a Capital of £1200, raised by voluntary Subscription in shares of £10. each; some of the Subscribers taking more, Some less, as their patriotism or circumstances dictated. This Stock being found too small to effect the veiws of the Company (which were to determin the Question if American Wool would make Cloths equal to British Cloths out of British Wool, & at reasonable prices) was extended by new Subscriptions to £2800. which is the amount of their present Capital. This Stock has been employed in buying Wool, & working it up into Woosted Goods, Narrow & Broad Coatings & Cloths after having been Sorted & prepared in the Manner practised in Great Britain. This Company have received Some aid from Goverment—viz a trifling bounty the first year on Spining—then an exemtion, for two years, of their Workmen from a Poll Tax; & their work Shops from all taxes for the same term of Time. These Same priviliges were extended to the manufactures established at Farmington, New Haven & Killingly. But this indulgence is no longer continued to any of them.
The Company at Hartford had expended So much of their Small capital in Buildings, Impliments &c that they found themselves under the necessity of applying to Goverment for Some Aid. The Legislature being sensible of the Importance of encouraging this infant establishment, granted them a Lottery to raise £1000 to enable them to procure a more compleat Set of machinery, & for extending their Business. This Lottery will probably Net them three Thousand Dollars & enable them to make a further tryal in this laudable attempt, to establish so valuable a manufacture. The Event is yet, hower, very problematical. Those persons concerned in seting up new Manufactures have every obsticle to Surmount which can arrise from clashing Interests, or ancient prejudices; as well as from the smallness of our capitals, the scarcity of Materials & workmen, & the consequent high prices of both. In this respect the obsticals which are opposed to the Woolen manufacture are the greatest. The reasons are too obviouse to need reciting. Some kind of aid therefore, from the General Goverment of the United States will be necessary in order fully to establish Manufactures, for the purpose of Barter or merchandize. Those for domestic purposes only, will be continued from mere necessity. How this is to be effected, those who administer the Goverment must determin. In addition to the foregoing List should be subjoined the manufactures in Wood, in Iron & in Leather, both for home consumption & for exportation. Household Furniture & wheel Carriages of all kinds are made in plenty & prety good Stile, & considerable is exported to the Southern States & to the west Indies. The manufactures of Iron are variouse & extensive & exceed our demands for home consumption, except Cutlery & some part of the Tools used by Tradesmen. Our manufactures of Leather are considerable; so as to make a full supply of Shoes & Boots; Saddles, Bridles, Horse Harness &c even for Exportation. We make also stuff & Silk Shoes nearly Sufficient for the consumption of the State.
As to the quantum of all these manufactures, either those used amongst ourselves, or those exported; or the value of them in Money, I dare not hazard an oppinion, not having the details on which to make the calculation, or ground such an oppinion. But considering the Number of our laborious & active Citizens, & our modes of Living, it cannot otherways than be considerable & it is yearly increasing. The manufactures carried on in our Families may be calculated to increase the value of the products, beyound that of the raw materials as three to one. Those established in factories, such as the woolen manufacture at Hartford, not less than four to one, or even five to one.
When the active Stock of the Citizens shall no longer be embarked in paper Speculations, then we may expect to see part of it turned to the promoting & extending our manufactures & then those which languish and dwindle for want of being supportd with proper Capitals may be expected to prosper & this Country freed from a disgracefull dependance on Europe for their ordinary Cloathing.
P.S. I might have mentioned Tin men, pewterers, Hatters &c & Silver Smith in a great plenty—Braizing Brass founders—& of late Button makers. This last Business is of a recent date, but promises to become extensive.
